Citation Nr: 1518981	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for alcohol abuse syndrome to include as secondary to PTSD.

4.  Entitlement to service connection for hypertension to include as secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for PTSD, entitlement to service connection for alcohol abuse syndrome to include as secondary to PTSD, entitlement to service connection for hypertension to include as secondary to PTSD, and entitlement to service connection for erectile dysfunction to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO denied service connection for PTSD, as there was no evidence of a current disability.
 
2.  The evidence added to the record since the February 2004 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for PTSD.





CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  With respect to the Veteran's claim for service connection PTSD, new and material evidence has been received since the February 2004 denial.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.158 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal to reopen his claim for service connection for PTSD and remanding the remaining issues there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.


New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits

The Veteran was denied service connection for PTSD in a February 2004 rating decision, in part, because there was no current diagnosis of PTSD.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.

The March 2014 correspondence submitted by the Veteran that provided him with a diagnosis of PTSD is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a PTSD.  Specifically, due to the prior lack of evidence showing of current disability, this new evidence is material because it relates to an element that was previously not shown, a current disability.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection PTSD has been received, and the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  The VA examination the Veteran received in February 2011 was, in part, inadequate, and new examination is warranted.  Additionally, there is outstanding medical evidence from the Tomah, VA Medical Center (VAMC) where the Veteran was treated as inpatient for his PTSD.  

Regarding the Veteran's claim for PTSD, the Veteran received a VA examination for this disability in February 2011.  In the proceeding VA examination report, the VA examiner did not provide a diagnosis of PTSD.  This examination found that the Veteran was "not diagnosed with PTSD."  The VA examiner continues to state that the Vet Center examination conducted in August 2010 was inaccurate because it contained incorrect information on the number of children the Veteran had fathered.  The VA examiner then states that the Veteran "has never been treated for any psychological issues within the VA systems."  The Board finds that the VA examiner's reasoning that the Vet Center examination should be questioned because the number of children was incorrect is misplaced.  More specifically, the Board finds that the VA examiner never appropriately addresses this examination and the PTSD diagnosis it contained.  This is compounded by the later evidence which includes the Veteran's inpatient admission into a PTSD program and subsequent diagnosis.  Moreover, the VA examiner's statement that the Veteran "has never been treated for any psychological issues with the VA systems" is also false.  A November 2010 VA treatment note, where the Veteran's is noted to have possible PTSD and referred, and a separate VA treatment note from November 2010 where the clinician writes, "pt h/optsd(sic) goes to clinic in green bay had been to psychiatrist before..."  The Court has held that an opinion that is based on an incorrect factual premise is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Thus, a new VA examination is warranted for the Veteran.

With respect to the remaining appeals for service connection for hypertension, ED, and alcohol abuse, the Veteran attributes these disabilities as secondary to his PTSD.  Therefore, an adequate opinion is additionally needed to address these issues.  In addition, because the PTSD claims is being remanded, and the outcome of that claim would have a "significant impact" upon these additional claims, these issues are inextricably intertwined and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the VA treatment records, the Veteran wrote into VA on December 2013 and stated that he was being admitted into an inpatient to the Tomah VAMC in residence program for his PTSD.  Following this correspondence, the VA received a VAMC report of hospitalization in December 2013.  No effort was made to obtain these VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).  Therefore, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, ED, hypertension, and his alcohol abuse syndrome.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran response, VA treatment records from the Tomah, VAMC from December 2013 to the present should be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate examiner(s), other than the VA examiner who conducted the February 2011 examination, to determine the etiology of the Veteran's PTSD, hypertension, alcohol abuse syndrome, and ED.  The Veteran's claims folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran.  

(a) After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that Veteran's PTSD is related to a corroborated in-service stressor or is the result of fear of hostile military or terrorist activity.

 "Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b) After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any identified hypertension, ED, or alcohol abuse syndrome, was incurred in or aggravated by his active duty OR whether it is at least as likely as not caused or aggravated by his PTSD.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the appeals.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


